     Case 2:20-cv-01836-MCE-DMC Document 17 Filed 11/04/20 Page 1 of 3


 1 Melanie A. Ayerh (State Bar No. 303211)
   STEPTOE & JOHNSON LLP
 2
   633 West Fifth Street, Suite 1900
 3 Los Angeles, California 90071
   Telephone:     (213) 439-9400
 4 Facsimile:     (213) 439-9599
   mayerh@steptoe.com
 5
   Sarah D. Gordon (pro hac vice pending)
 6
   Catherine D. Cockerham (pro hac vice pending)
 7 Johanna Dennehy (pro hac vice pending)
   STEPTOE & JOHNSON LLP
 8 1330 Connecticut Avenue, NW
   Washington, District of Columbia 20036
 9 Telephone:     (202) 429-3000
10 Facsimile:     (202) 429-3902
   sgordon@steptoe.com
11 ccockerham@steptoe.com
   jdennehy@steptoe.com
12
   Attorneys for Defendant Hartford Fire
13 Insurance Company

14
                              UNITED STATES DISTRICT COURT
15
                              EASTERN DISTRICT OF CALIFORNIA
16
     LULU’S FASHION LOUNGE LLC,                    Case No.: 2:20-cv-01836-MCE-DMC
17

18               Plaintiff,                        JOINT STIPULATION AND ORDER TO
                                                   ESTABLISH SCHEDULE FOR BRIEFING
19         v.                                      DEFENDANT’S MOTION TO DISMISS
20 HARTFORD FIRE INSURANCE                         The Honorable Morrison C. England, Jr.
21 COMPANY,
                                                   Date: December 17, 2020
22               Defendant.                        Time: 2:00 p.m.
                                                   Ctrm.: 7
23
                                                   Trial Date: None Set
24

25

26
27

28
                                        1
         JOINT STIPULATION AND ORDER TO ESTABLISH SCHEDULE FOR BRIEFING
                          DEFENDANT’S MOTION TO DISMISS
     Case 2:20-cv-01836-MCE-DMC Document 17 Filed 11/04/20 Page 2 of 3



 1 TO THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:
 2           Pursuant to Local Rule 143, the parties hereto, Plaintiff Lulu’s Fashion Lounge LLC
 3 (“Plaintiff”) and Defendant Hartford Fire Insurance Company (“Defendant”), by and through

 4 their undersigned counsel, hereby stipulate as follows:

 5           WHEREAS, on October 22, 2020, Defendant will file a motion to dismiss Plaintiff’s
 6 Complaint; and

 7           WHEREAS, counsel for the parties have conferred and have agreed to a briefing
 8 schedule that will allow both parties sufficient time to brief the issues raised in Defendant’s

 9 motion and that will result in the completion of briefing within the time required by Local Rule

10 230(d),

11           IT IS HEREBY STIPULATED AND AGREED that:
12           1.     Defendant will notice its motion to dismiss for December 17, 2020;
13           2.     Plaintiff will file its response to the motion no later than November 24, 2020; and
14           3.     Defendant will file its reply no later than December 10, 2020.
15           IT IS SO STIPULATED.
16

17 DATED: October 22, 2020                        STEPTOE & JOHNSON LLP
18
                                                  By:      /s/ Melanie A. Ayerh
19
                                                        Melanie A. Ayerh (State Bar No. 303211)
20                                                      Sarah D. Gordon (pro hac vice pending)
                                                        Catherine D. Cockerham (pro hac vice
21                                                      pending)
22                                                      Johanna Dennehy (pro hac vice pending)

23                                                Attorneys for Defendant Hartford Fire
                                                  Insurance Company
24

25

26
27

28
                                        2
         JOINT STIPULATION AND ORDER TO ESTABLISH SCHEDULE FOR BRIEFING
                          DEFENDANT’S MOTION TO DISMISS
     Case 2:20-cv-01836-MCE-DMC Document 17 Filed 11/04/20 Page 3 of 3



 1 DATED: October 22, 2020              HUNTON ANDREWS KURTH LLP
 2
                                        By:       /s/ Scott P. DeVries
 3
                                              (as authorized on October 22, 2020)
 4                                            Scott P. DeVries
                                              Walter J. Andrews
 5                                            (pro hac vice pending)
                                              Latosha M. Ellis
 6                                            (pro hac vice pending)
 7                                            Michael L. Huggins

 8                                      Attorneys for Plaintiff Lulu’s Fashion
                                        Lounge LLC
 9

10                                      ***
11                                     ORDER
12
           IT IS SO ORDERED.
13

14
      Dated: November 3, 2020
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                        3
         JOINT STIPULATION AND ORDER TO ESTABLISH SCHEDULE FOR BRIEFING
                          DEFENDANT’S MOTION TO DISMISS
